                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:20-cr-195
                                          JUDGE MICHAEL H. WATSON
TERRY J. SLOCUM, JR.

                         REPORT AND RECOMMENDATION

      Defendant Terry J. Slocum, Jr., previously pleaded not guilty to
an Indictment charging him with two (2) counts of being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1),
924(a). Indictment, ECF No. 13. The Indictment also contains a
forfeiture provision. Id. The United States and defendant thereafter
entered into a plea agreement, Plea Agreement, ECF No. 26, but
defendant chose not to go forward on that plea agreement. See Minute
Entry, ECF No. 33. The parties thereafter executed an Amended Plea
Agreement, ECF No.36, pursuant to the provisions of Rule 11(c)(1)(C)
of the Federal Rules of Criminal Procedure, whereby defendant agreed
to enter a plea of guilty to both counts of the Indictment. 1 On May 12,
2021, defendant, assisted by his counsel, participated in a change of
plea proceeding.
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.      See United States v. Cukaj, 25
Fed.Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).


      1 The Amended Plea Agreement, ECF No. 36, specifies certain sentencing
terms and includes an appellate waiver provision that preserves only certain
claims for appeal or collateral challenge. In the Amended Plea Agreement,
                                      1
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to those charges.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.      Defendant acknowledged
that the Amended Plea Agreement, ECF No. 36, signed by him, his
attorney and the attorney for the United States and filed on April 22,
2021, represents the only promises currently made by anyone regarding
the charges in the Indictment. Defendant was advised that the District
Judge may accept or reject the Amended Plea Agreement. Defendant was
further advised that, if the District Judge refuses to accept the
Amended Plea Agreement, defendant will have the opportunity to
withdraw his guilty plea but that, if he does not withdraw his guilty
plea under those circumstances, the District Judge may impose a
sentence that is more severe than the sentence contemplated in the
Amended Plea Agreement, up to the statutory maximum.
      Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Amended Plea
Agreement.    He confirmed that he is pleading guilty to Counts 1 and 2



defendant also agreed to the forfeiture provision in the Indictment.
of the Indictment because he is in fact guilty of those offenses.       The
Court concludes that there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 1
and 2 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1 and 2 of the Indictment be accepted.     Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.     Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.     28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).


                                    3
May 12, 2021        s/ Norah McCann King
 Date                Norah McCann King
               United States Magistrate Judge
